Citation Nr: 1044081	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  09-33 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUE

Entitlement to an evaluation in excess of 10 percent disabling 
for bilateral temporomandibular joint internal derangement (TMJ 
disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1993 to September 
1997 and from January 1998 to February 2005.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New 
Mexico.

In June 2010, the Veteran testified in a personal hearing before 
the undersigned Veterans Law Judge.  A copy of the hearing 
transcript is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the appellant 
if further action is required.


REMAND

At the outset, the Board acknowledges the RO's development in 
this case.  Nonetheless, a review of the claims file indicates 
that additional action is needed.  Although the Board sincerely 
regrets the further delay, a remand is necessary to ensure that 
there is a complete record upon which to decide the Veteran's 
claim so that she is afforded every possible consideration.

The Veteran is currently rated at 10 percent disabling for his 
TMJ disability under 38 C.F.R. § 4.150, Diagnostic Code 9905, 
which provides the rating criteria for limitation of motion of 
temporomandibular articulation.  According to Diagnostic Code 
9905, a 10 percent rating is warranted when the range of lateral 
excursion is limited from 0 to 4 millimeters (mm) or the inter-
incisal range is limited to 31 to 40 mm.  A 20 percent rating is 
applicable when the inter-incisal range is limited to 21 to 30 
mm.  A 30 percent rating is for indicated when the inter-incisal 
range is limited to 11 to 20 mm, and a 40 percent rating is 
assigned when the range is limited to 0 to 10 mm.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible behavior 
on motion.  Weakness is as important as limitation of motion, and 
a part that becomes painful on use must be regarded as seriously 
disabled.  Under 38 C.F.R. § 4.45, factors of joint disability 
include increased or limited motion, weakness, fatigability, or 
painful movement, swelling, deformity or disuse atrophy.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Under 38 C.F.R. 
§ 4.59, painful motion is an important factor of disability from 
arthritis and actually painful joints are entitled to at least 
the minimum compensable rating for the joint.  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).

In this case, the Veteran was afforded a VA examination for his 
TMJ disability in July 2008.  The examination report noted that 
the claims file and medical records were requested but not 
available.  Thus, the examiner could not indicate his review of 
the Veteran's claims file and medical history.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (medical examinations must 
be thorough and take into account the records of prior 
examinations and treatment.) 

In addition, the July 2008 VA examination was afforded over two 
years ago and the Veteran has indicated that the condition is 
getting worse.  During a personal hearing in June 2010, the 
undersigned Veterans Law Judge asked the Veteran whether his TMJ 
condition seemed to be getting worse.  The Veteran responded that 
it "[s]eems more consistent like it has increased and is 
increasing through the years."  Hearing transcript at 7-8.  

The United States Court of Appeals for Veterans Claims has held 
that when a Veteran alleges that his service-connected disability 
has worsened, a new examination may be required to evaluate the 
current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997) (finding a veteran is entitled to a new 
examination after a two-year period between the last VA 
examination and the Veteran's contention that the pertinent 
disability had increased in severity).

Based on the following discussion, the above rating criteria and 
the lack of a claims file, including medical records for review, 
the Board finds that the VA examination from July 2008 is 
inadequate to rate the Veteran's current TMJ disability.  

In the July 2008 examination report, the examiner provided the 
intercisal and bilateral excursion ranges of motion at the 
temporomandibular articulation.  However, the examiner failed to 
adequately address the factors considered by DeLuca.  Indeed, 
when asked the extent of functional impairment caused by the TMJ 
disability and whether it was worse with repetitive use, the 
Veteran stated that "he normally does not have problems in 
tmj's, but after extensive use it will get sore and tired."  
However, the examiner did not provide, in terms of additional 
degrees of range of motion, the Veteran's additional functional 
impairment after repetitive use.  In short, the extent and 
severity of the Veteran's TMJ disability are unclear from the 
July 2008 VA examination.

As the current severity and extent of the Veteran's service-
connected TMJ disability are unclear, the Board finds that a new 
VA examination is necessary in order to fully and fairly evaluate 
his claim for an evaluation in excess of 10 percent disabling.

In this regard, once VA undertakes the effort to provide an 
examination in a service connection claim, it must provide an 
adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); 
see also Stefl v. Nicholson, 21 Vet. App. 120 (2007) (noting that 
a medical opinion must describe the disability in sufficient 
detail so the Board can make a fully informed evaluation of the 
disability).

Accordingly, the case is REMANDED for the following action:


1.	Schedule the Veteran for a VA examination 
to determine the nature and severity of 
his service-connected TMJ dysfunction.  
The claims file must be made 
available to the examiner for review 
prior to the examination, and such 
review should be noted in the 
examination report.  All indicated 
studies should be conducted, and all 
findings reported in detail.

The examiner should describe inter-
incisal range of motion and lateral 
excursion (in mm.) and loss of whole, or 
part, of the ramus, involving loss of 
temporomandibular articulation (bilateral 
or unilateral).  

The examiner should discuss the presence 
or absence of any weakened movement, 
including weakened movement against 
varying resistance, excess fatigability 
with use, incoordination, painful motion, 
pain with use, and express this in 
terms of additional degrees of 
limitation of inter-incisal range of 
motion.

A complete medical rationale must be 
provided for all determinations and 
opinions.  This rationale must indicate 
the objective medical findings leading to 
the determination or opinion.

2.	Then, the RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  

In this regard, the RO should ensure 
that the detailed questions asked by 
the Board have been addressed by the 
examiner. 

If any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is 
directed to the report of examination.  
If the requested report does not include 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2009); See also Stegall v. 
West, 11 Vet. App. 268 (1998).

3.	Following completion of the above, the 
appeal should be readjudicated.  If the 
benefit sought is not granted, the 
Veteran and his representative, if any, 
should be furnished an appropriate 
supplemental statement of the case and be 
provided an opportunity to respond.  The 
claim should be returned to the Board as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


